***NOT FOR PUBLICATION IN WEST’S HAWAI‘I REPORTS AND PACIFIC REPORTER***




                                                              Electronically Filed
                                                              Supreme Court
                                                              SCWC-30442
                                                              25-AUG-2021
                                                              07:49 AM
                                                              Dkt. 43 SO




                               SCWC-30442

           IN THE SUPREME COURT OF THE STATE OF HAWAI‘I


         STATE OF HAWAI‘I, Respondent/Plaintiff-Appellee,

                                    vs.

   ALBERT VILLADOS, JR., also known as ALBERTO VILLADOS, JR.,
                 Petitioner/Defendant-Appellant.


         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
              (ICA NO. 30442; CR. NO. 08-1-0155(2))

                      SUMMARY DISPOSITION ORDER
 (By: Recktenwald, C.J., Nakayama, McKenna, Wilson, and Eddins, JJ.)

                            I. INTRODUCTION

          Petitioner/Defendant-Appellant Albert Villados, Jr.,

was arrested after a raid of his Maui home, which he shared with

his girlfriend, Amy Bautista, and a roommate.          The raid

uncovered a fanny pack containing methamphetamine in the living

room common area.    Villados was convicted of possession of the

methamphetamine and of paraphernalia.        During the jury trial,

Bautista testified for the State about Villados’s prior drug
     ***NOT FOR PUBLICATION IN WEST’S HAWAI‘I REPORTS AND PACIFIC REPORTER***


activity, including testimony that: Bautista was addicted to

methamphetamine, and Villados had given her drugs from the fanny

pack more than a dozen times; she saw Villados with an ounce of

methamphetamine at the house; she saw him use digital scales to

break down methamphetamine; and she saw him place the broken-

down methamphetamine into smaller plastic bags.

             We agree with Villados that the admission of this

testimony contravened Hawai‘i Rules of Evidence (HRE) Rules

404(b) and 403 because it was propensity evidence that suggested

that Villados was a drug dealer.            The evidence suggested

Villados was engaged in more culpable activity – drug

trafficking – than the crime for which he was charged – mere

possession.      Accordingly, the evidence presented a significant

risk that the jury improperly convicted Villados based on their

perception of his bad character, and his conviction must be

vacated.

                                II. BACKGROUND

A.     Circuit Court Proceedings

             In 2008, Villados was charged in the Circuit Court of

the Second Circuit (circuit court) 1 with one count of Promoting a

Dangerous Drug in the Second Degree in violation of Hawai‘i




       1     The Honorable Shackley F. Raffetto presided.


                                        2
   ***NOT FOR PUBLICATION IN WEST’S HAWAI‘I REPORTS AND PACIFIC REPORTER***


Revised Statutes (HRS) § 712-1242(1)(b)(i) (Supp. 2007) 2 and

Prohibited Acts Related to Drug Paraphernalia in violation of

HRS § 329-43.5(a) (2010). 3       The former charge related to the 9.35

grams of methamphetamine found in a fanny pack in Villados’s

living room, and the latter related to the fanny pack itself;

small plastic baggies, a cut plastic straw, and the eyeglass

case found inside the fanny pack; and digital scales recovered

from Villados’s bedroom.

      1.     Pretrial Rulings on HRE Rule 404(b) Evidence

             Villados initially chose to represent himself, and

during that period, the State filed a “Notice of Intent to Rely

on Potential Rule 404(b) . . . Material.”           The notice stated




      2     HRS § 712-1242(1)(b)(i) provides: “A person commits the offense
of promoting a dangerous drug in the second degree if the person
knowingly[] . . . [p]ossesses one or more preparations, compounds, mixtures,
or substances of an aggregate weight of[] [o]ne-eighth ounce or more,
containing methamphetamine[.]”

      3      HRS § 329-43.5(a) provided in 2008:

             It is unlawful for any person to use, or to possess with
             intent to use, drug paraphernalia to plant, propagate,
             cultivate, grow, harvest, manufacture, compound, convert,
             produce, process, prepare, test, analyze, pack, repack,
             store, contain, conceal, inject, ingest, inhale, or
             otherwise introduce into the human body a controlled
             substance in violation of this chapter. Any person who
             violates this section is guilty of a class C felony[.]

             Prohibited acts related to drug paraphernalia is now only a
violation.

            The jury was instructed that Villados was guilty of this count if
he “did intentionally use, or possessed with intent to use, objects, to wit,
a fanny pack, plastic packets, a cut straw, digital gram scales, and/or an
eyeglass case, to store, contain, conceal, prepare, ingest, inhale, or
otherwise introduce into the human body a controlled substance.”

                                       3
  ***NOT FOR PUBLICATION IN WEST’S HAWAI‘I REPORTS AND PACIFIC REPORTER***


that the State would seek to introduce evidence that Bautista,

who was living with and in a relationship with Villados at the

time, saw Villados buy a Maui Built fanny pack in which he

carried methamphetamine; that Bautista had observed Villados

come home with an ounce of methamphetamine; that she had seen

Villados break down methamphetamine into smaller quantities at

the house; and that “whenever Bautista wanted to use crystal

methamphetamine, . . . [Villados] would retrieve a packet . . .

from his fannypack and give it to her[.]”

          At the hearing on the notice, the court explained to

Villados what HRE Rule 404(b) prohibited and the testimony that

the State intended to introduce; the court indicated that “[its]

opinion after reading [the notice] is that [the] evidence is

admissible under [Rule 404(b)]” because “it shows intent.”              At

the end of the same hearing, Villados asked for his standby

counsel to resume representing him, to which the court agreed.

          With the assistance of counsel, Villados filed a

Motion to Reconsider regarding the 404(b) material in which

Villados objected to all of Bautista’s testimony regarding his

past drug possession or use, specifically:

          i. Any testimony that on prior occasions Bautista saw
          defendant Villados use a Maui Built Fannypack to carry
          packets of crystal methamphetamine;
          ii. Any testimony that Bautista observed defendant Villados
          come home with up to an ounce of crystal methamphetamine in
          his possession[;]
          iii. Any testimony that prior to traveling to Honolulu for
          Valentines Day in 2008, that Bautista observed defendant
          Villados possessing an ounce of crystal methamphetamine,

                                     4
  ***NOT FOR PUBLICATION IN WEST’S HAWAI‘I REPORTS AND PACIFIC REPORTER***


          and observed him break down the ounce down into smaller
          packets of half gram quantities;
          iv. Any testimony that Bautista observed Villados break
          down one ounce quantities of methamphetamine into halves,
          one as a half ounce quantity kept in the original bag, and
          the other half into small quantities;
          v. Any testimony that Bautista observed Villados breaking
          down the drugs either on the kitchen counter, or on the
          dining room table using a digital scale;
          vi. Any testimony that after Villados would break down the
          drugs into smaller quantities, Bautista would observe
          Villados placing the packets into his Maui Built Fannypack;
          vii. Any testimony that whenever Bautista wanted to use
          crystal methamphetamine, she would let Villados know, and
          he would retrieve a packet of crystal methamphetamine from
          his fannypack and give it to her.

          Villados contended that State v. Steger, 114 Hawai‘i

162, 158 P.3d 280 (App. 2006), a factually-similar case upon

which the State relied, was distinguishable.          Unlike the

defendant in Steger, Villados did not face charges of

methamphetamine trafficking or distribution – only possession.

Villados argued that “Bautista’s testimony of prior bad acts –

regardless of any probative value – is inflammatory and unfairly

prejudicial [such] that it should be barred by HRE 403.”            The

court, “taking into consideration State v. [Steger] and the

circumstances of this case, f[ound] that [the prior bad act

testimony] is not . . . unfairly prejudicial, and so . . .

den[ied] the motion.”

     2.   Trial

          The following evidence, as relevant to this case, was

adduced at trial.    Maui Police Department (MPD) Officer Randy

Esperanza testified to executing a search warrant for Villados’s

person and home.    Bautista, Villados, and their third roommate,

                                     5
   ***NOT FOR PUBLICATION IN WEST’S HAWAI‘I REPORTS AND PACIFIC REPORTER***


Mandy Marinas, were detained outside while the police conducted

the home search.

            Officer Esperanza described finding a camouflage-

patterned Maui Built fanny pack behind the television in the

living room.    He found a brown eyeglass case in the fanny pack;

inside the eyeglass case were three plastic packets containing

crystal methamphetamine. 4      Officer Esperanza also found a cut

straw, empty plastic packets, and over $2,000 in cash in the

fanny pack.    There were two ID cards wrapped in the money:

Villados’s driver’s license and Bautista’s Hawai‘i state ID.

            On cross-examination, Officer Esperanza testified that

Villados was not found holding or possessing the fanny pack and

that the living room, where the fanny pack was found, was a

common area accessible to everyone in the house.            The search of

Villados’s person and car also did not yield any evidence, nor

were there fingerprints found on the contents of the fanny pack.

            Officer Esperanza also recovered digital gram scales

from Villados and Bautista’s bedroom.         On cross-examination, he

testified that it was clear the bedroom was occupied by two

people and that Villados was not seen touching the scales.




      4     Villados stipulated that the substance was in fact 9.353 grams
(more than one-eighth ounce) of methamphetamine.

                                      6
  ***NOT FOR PUBLICATION IN WEST’S HAWAI‘I REPORTS AND PACIFIC REPORTER***


In the kitchen, the officers found “a black and yellow

torchlighter, glass bong, and . . . and an empty box for a . . .

scale” matching the brand of the scale in Villados’s room.

           The police also searched Marinas’s room, where Officer

Esperanza testified to finding other paraphernalia, including

plastic packets containing residue that tested positive for

cocaine.   On cross-examination, Officer Esperanza admitted that

there was methamphetamine in Marinas’s room as well.            Marinas

was not charged.

           Bautista testified that she was incarcerated at Maui

Community Correctional Center because of her involvement with

drugs in this case, and that she was recovering from addiction

to methamphetamine and receiving treatment in Maui Drug Court.

Villados was her ex-boyfriend, and she had agreed to testify

against him as part of her plea deal.

           Baustista testified that the eyeglass case found in

the fanny pack belonged to Villados and that she went with

Villados to Maui Built when he bought the fanny pack.               She

further testified that the methamphetamine found in the eyeglass

case belonged to Villados:

           [State:] . . . . [D]o you recognize what’s inside that
           brown eyeglass case?
           [Bautista:] Yeah.
           Q. What is that?
           A. It is methamphetamine. It’s dope.
           Q. Methamphetamine?
           A. Yes.
           Q. Okay.
           And who did that belong to?

                                     7
  ***NOT FOR PUBLICATION IN WEST’S HAWAI‘I REPORTS AND PACIFIC REPORTER***


          A. Junior.[ 5]
          Q. Junior?
          A. Uh-huh.
          Q. Okay. Now, the day the police came into the house and
          searched the house, was this methamphetamine and this fanny
          pack and the brown eyeglass case, was that all belonging to
          Junior?
          A. Uh-huh.
          Q. And how about the money that was found in the photo?
          A. That’s Junior’s.
          . . . .
          Q. And the two IDs there, did one of them belong to you?
          A. Yes. That was my ID, but I kept that one in my drawer
          because I couldn’t use it.
          Q. Okay. So that is a State ID belonging to you?
          A. Yes.
          Q. Did you put it in the fanny pack?
          A. No.
          Q. Did you put drugs in the fanny pack?
          A. No.
          Q. Did you ever go inside the fanny pack?
          A. No.
          Q. After the defendant bought it, did he ever let you
          handle it?
          A. No.

          The State then asked whether Villados had

methamphetamine at the house:

          Q. Now, while you were living there, did you ever see him
          come home with methamphetamine?
          A. I seen him with meth at the house.
          [Counsel for Villados:] Your Honor, I need to renew my
          objection at this point. 404(b).
          THE COURT: All right. Overruled.
          [State:] Okay. You saw him with methamphetamine at the
          house?
          A. Uh-huh.
          Q. About how much did you see him with?
          A. It was like an ounce.
          Q. And did you ever see him break it down into smaller
          packets?
          A. Yes.
          Q. And did you see him -- where did you see him doing that
          at?
          A. In the table -- on the table in the living room, or like
          in the dining area.
          Q. And was he using anything to weigh it?
          A. Yes.

          Villados objected again at this point on the basis of


     5    Bautista referred to Villados as Junior.

                                     8
  ***NOT FOR PUBLICATION IN WEST’S HAWAI‘I REPORTS AND PACIFIC REPORTER***


leading questions, which the court overruled.

           Bautista testified that she saw Villados “break down

the drugs” with the digital scale.        The State asked, “And when

you saw him using the drug scales to break down the

methamphetamine, did he place it into smaller plastic packets?”;

she replied, “Yes.”     She further testified that she saw Villados

put methamphetamine into the fanny pack.         When she was living

with him, she was still addicted to methamphetamine, and she

testified that Villados would give her methamphetamine from the

fanny pack – this happened “[m]aybe twelve or fifteen times.”

She testified that she used “my bong and my torch” found in the

kitchen to smoke it.     Bautista further testified that Villados

tried to convince her to “take the blame” for the fanny pack,

both on the day of the search, and on multiple occasions

thereafter.

           Melissa Montilliano, “a good friend” of Bautista,

testified for the State that Villados called Montilliano several

times to check in on Bautista after Bautista was arrested and in

custody.   Villados’s side of one of those conversations was

recorded and played for the jury.        In it, Villados described

asking Bautista to “just take the rap” because she would likely

be sentenced only to Drug Court.         Villados asked Montilliano to

ask Bautista to “hang on” and “stay solid” so that he could get

out and bail her out.

                                     9
  ***NOT FOR PUBLICATION IN WEST’S HAWAI‘I REPORTS AND PACIFIC REPORTER***


          The State argued during closing that Villados

knowingly possessed the drugs and paraphernalia.           As relevant to

this case, the State pointed to Bautista’s testimony that

Villados “would weigh the drugs out in the kitchen at times” to

explain why the box to the scale was found there.           The State

also noted that Villados was charged as a principal and/or an

accomplice and argued that he was in fact the principal;

“[Bautista] became the accomplice when she . . . used those

drugs that came out of his fanny pack,” but “[s]he took

responsibility” for that act.       As for the methamphetamine:

                [N]ot only was the fanny pack belonging to him, but
          she gave an explanation . . . that he was in knowing
          possession and he knew it was methamphetamine. Of course
          he knows.
                The way he handled the meth, the way she described
          it, he is sophisticated. He knows what it is. He had
          scales. He knew how to break it down. He knew how to work
          with it. He knew how to package it. They found it
          packaged inside the brown eyeglass case. Several empty
          packets, a cut sealed straw, that’s drug paraphernalia.
          That’s used as a scooper. And three packets of
          methamphetamine, one in a very large amount of over eight
          grams, and two smaller amounts. He knew how to package it.
          He knew how to break it down.
                When she wanted it, she had to go to him for it and
          he gave it to her, at least twelve to fifteen times is what
          she said.

          The State emphasized that the jury’s job “is to

determine whether or not the fanny pack was his, and knowing he

possessed the fanny pack and the drugs, and the two scales.”

          The State also argued Bautista was credible:

“[Bautista] had the courage to come in and testify against her

ex-boyfriend.   She was under his influence at that time.           He


                                    10
  ***NOT FOR PUBLICATION IN WEST’S HAWAI‘I REPORTS AND PACIFIC REPORTER***


was . . . in control of the drugs, even in control of how much

she would receive from him, or drugs at that time.”           The State

contended that the phone call in which Villados urged

Montilliano to tell Bautista to take the rap for him evinced his

guilt and “show[ed] a degree of sophistication on his part, how

he is going to manipulate her[.]”

          Villados argued in closing that there was reasonable

doubt as to whether Villados knowingly possessed the drugs,

pointing to the fact that the drugs were found in a common area

of the house, Marinas was also found with paraphernalia in his

room, and Bautista was an interested witness in light of her

plea deal.   Villados also pointed out that both Bautista and

Villados shared the bedroom where the scales were found.

          During rebuttal, the State emphasized that in a

picture of Bautista and Villados taken during a recent trip to

Honolulu (which had been entered into evidence), Villados was

wearing the fanny pack.

     3.   Verdict and Sentencing

          The jury returned a verdict of guilty on both the

possession and paraphernalia counts.        Villados was sentenced to

ten years for the possession count and five years for the

paraphernalia count, to run consecutively.         Probation was also

revoked in three other criminal cases – six additional counts in

total – all involving promoting a dangerous drug (in the second

                                    11
     ***NOT FOR PUBLICATION IN WEST’S HAWAI‘I REPORTS AND PACIFIC REPORTER***


or third degree) and paraphernalia.           Villados received five

years in prison for each count for which probation was revoked;

four of those five-year terms ran consecutively to the sentence

in this case, for a total sentence of thirty-five years’

incarceration.

B.     ICA Proceedings

             Villados challenged the circuit court’s admission of

the following prior bad act testimony: Bautista’s statements

that she “saw Mr. Villados with an ounce of methamphetamine at

the house, saw him use the two digital scales to break down the

large amount of the drug, saw him place the drug into smaller

plastic packets, and put methamphetamine into the fanny pack,”

and “that she was addicted to methamphetamine and that Mr.

Villados had gotten the drug from the fanny pack and given it to

her ‘maybe twelve or fifteen times’ while they were living

together.” 6

             The Intermediate Court of Appeals (ICA) evaluated the

prior bad act evidence under this court’s two-prong test: “Prior

bad act evidence under HRE [R]ule 404(b) may be admissible when

it is (1) relevant and (2) more probative than prejudicial,”

citing State v. Cordeiro, 99 Hawai‘i 390, 404, 56 P.3d 692, 706

(2002).     First, as to the relevance prong, the ICA determined



       6    Villados’s first appeal raised several other points of error as
well, none of which are germane to his application for writ of certiorari.

                                       12
  ***NOT FOR PUBLICATION IN WEST’S HAWAI‘I REPORTS AND PACIFIC REPORTER***


that Bautista’s testimony that “she saw [Villados] with

methamphetamine at the house, and that she would see Villados

break down the methamphetamine into smaller packets [which he]

put . . . into the fanny pack . . . was probative of whether

Villados had the knowledge of the methamphetamine and that he

exercised dominion and control over it.”         The ICA rejected

Villados’s argument that this evidence was offered “to portray

[him] as a drug dealer”; because he was not charged with intent

to distribute, this testimony was offered “to show that he

knowingly possessed the methamphetamine.”

          Under the second prong of the HRE Rule 404(b)

analysis, the ICA held that the circuit court did not abuse its

discretion when it determined that the probative value of the

evidence substantially outweighed its prejudicial effect.             The

ICA reasoned that the circuit court properly relied on the

factors set forth in Steger, 114 Hawai‘i at 172, 158 P.3d at 290:

                Here, Bautista’s testimony was highly probative of
          Villados’s knowledge and intent to exercise dominion and
          control over the methamphetamine. The need for the
          evidence was heightened by the defense’s theory of the case
          at trial, i.e. that he was merely present in the residence
          and that mere proximity to the fanny pack is not enough to
          prove that he knowingly possessed more than one-eighth of
          an ounce of methamphetamine. The potential prejudice
          argued by Villados, that the evidence “compelled the jury”
          to conclude that he was a drug dealer, was lessened by the
          fact that Villados was not charged with a distribution
          offense. In addition, the court specifically instructed
          that the jury “must not be influenced . . . by passion or
          prejudice against the defendant” in reaching their verdict.

(Ellipsis in original.)



                                    13
     ***NOT FOR PUBLICATION IN WEST’S HAWAI‘I REPORTS AND PACIFIC REPORTER***


C.     Supreme Court Proceedings

             Villados now asks this court to consider whether HRE

Rules 404(b) and 403 should have precluded the prior bad act

evidence from being presented to the jury. 7           Villados

specifically challenges the admission of testimony that (1)

Villados had retrieved drugs from the fanny pack and given it to

Bautista multiple times; (2) Bautista saw Villados with an ounce

of methamphetamine in the house; and (3) Bautista saw Villados

break down large amounts of methamphetamine using digital scales

and place the drugs into smaller packets.            Villados argues that

this evidence, which suggested he was a drug dealer, violated

Rule 404(b) because it was used to show his propensity for drug

use or dealing.       Even if it was relevant for a permissible

purpose, it should have been excluded because its probative

value was substantially outweighed by unfair prejudice because

the testimony implied that he was dealing drugs, a more serious

offense than the possession offense with which he was charged.

Villados also argues that Steger is distinguishable: the

defendant in Steger was tried for a drug dealing charge in


       7    Villados filed a pro se certiorari application in this case in
2012, which we dismissed for lack of jurisdiction; thereafter, he moved for
relief under Hawai‘i Rules of Penal Procedure Rule 40, arguing that he was
entitled to refile an application for writ of certiorari. Villados v. State,
148 Hawai‘i 386, 394, 477 P.3d 826, 834 (2020). We agreed, holding that
Villados must be permitted to refile his certiorari application in this case
because ineffective assistance of counsel denied him the right for this court
to review his direct criminal appeal on the merits. Id. The instant case
arises from the new application in Villados’s direct appeal.


                                       14
   ***NOT FOR PUBLICATION IN WEST’S HAWAI‘I REPORTS AND PACIFIC REPORTER***


addition to possession, whereas Villados was charged only with

possession. 8

           The State counters that because the drugs were found

in a shared dwelling and the State was required to prove

constructive possession, Bautista’s challenged testimony was

relevant to show Villados’s knowledge of the crystal

methamphetamine and his intent to exercise dominion and control

over it, as the ICA held.       The State additionally points out

that in Steger, the evidence of recent drug activity was

relevant to show “knowledge and intent,” with respect to the

defendant’s possession charge, as well as “to rebut the defense

that [the defendant] was merely present in the apartment[.]”

                         III. STANDARD OF REVIEW

                 “Prior bad act” evidence under [HRE] Rule 404(b)
           . . . is admissible when it is 1) relevant and 2) more
           probative than prejudicial. A trial court’s determination
           that evidence is “relevant” within the meaning of HRE Rule
           401 . . . is reviewed under the right/wrong standard of
           review. However, a trial court’s balancing of the
           probative value of prior bad act evidence against the
           prejudicial effect of such evidence under HRE Rule 403
           . . . is reviewed for abuse of discretion. An abuse of
           discretion occurs when the court clearly exceeds the bounds
           of reason or disregards rules or principles of law to the
           substantial detriment of a party litigant.

State v. Behrendt, 124 Hawai‘i 90, 102, 237 P.3d 1156, 1168

(2010) (ellipses and brackets in original) (quoting State v.

Fetelee, 117 Hawai‘i 53, 62-63, 175 P.3d 709, 718-19 (2008)).


      8     Villados additionally asks this court to review his sentence –
specifically, the credit he received for time served. Because we hold that
Villados is entitled to a new trial and vacate his conviction, we do not
reach the sentencing issue.

                                     15
  ***NOT FOR PUBLICATION IN WEST’S HAWAI‘I REPORTS AND PACIFIC REPORTER***


                             IV. DISCUSSION

          HRE Rule 404(b) provides:

          Evidence of other crimes, wrongs, or acts is not admissible
          to prove the character of a person in order to show action
          in conformity therewith. It may, however, be admissible
          where such evidence is probative of another fact that is of
          consequence to the determination of the action, such as
          proof of motive, opportunity, intent, preparation, plan,
          knowledge, identity, modus operandi, or absence of mistake
          or accident.

          Under Rule 404(b), prior bad act evidence may be

admissible if admitted for a relevant purpose, such as those

enumerated in the rule, besides propensity.          “The list of

permissible purposes in Rule 404(b) is not intended to be

exhaustive for the range of relevancy outside the ban is almost

infinite.”   Cordeiro, 99 Hawai‘i at 414, 56 P.3d at 716

(quotation marks omitted) (quoting State v. Clark, 83 Hawai‘i

289, 300, 926 P.2d 194, 205 (1996)).        “When evidence is offered

for substantive reasons rather than propensity, a trial court

must additionally weigh the potential prejudicial effects of the

evidence against its probative value under HRE Rule 403.”

Behrendt, 124 Hawai‘i at 103, 237 P.3d at 1169.          HRE Rule 403

provides in relevant part that otherwise-admissible evidence may

nonetheless be excluded “if its probative value is substantially

outweighed by the danger of unfair prejudice[.]”

          Villados challenges the admission of Bautista’s

testimony that suggested he dealt, as opposed to merely

possessed, methamphetamine.      He specifically challenges the

                                    16
  ***NOT FOR PUBLICATION IN WEST’S HAWAI‘I REPORTS AND PACIFIC REPORTER***


admission of the following testimony under HRE Rule 404(b): (1)

that Villados had retrieved drugs from the fanny pack and given

it to Bautista multiple times; (2) that Bautista saw Villados

with an ounce of methamphetamine in the house; and (3) that

Bautista saw Villados break down large amounts of

methamphetamine using digital scales and place the drugs into

smaller packets.    The State contends that it had to prove

Villados knew of and intended to control the drugs in order to

establish constructive possession because the drugs were found

in a common area of a shared home.        Under the specific factual

circumstances of this case, we agree that the prior bad acts

associated with drug dealing here were relevant to prove

Villados’s intent to possess the drugs found in the common area.

But for the following reasons, we agree with Villados that the

evidence was inadmissible because its probative value was

substantially outweighed by its prejudicial effect.

           “The balance between the [Rule 404(b)] evidence’s

probative value and prejudicial effect is ‘predicated upon an

assessment of “the need for the evidence, the efficacy of

alternative proof, and the degree to which the evidence will

probably rouse the jury to overmastering hostility.”’”            State v.

Martin, 146 Hawai‘i 365, 383–84, 463 P.3d 1022, 1040–41 (2020)

(quoting State v. Uyesugi, 100 Hawai‘i 442, 463, 60 P.3d 843, 864

(2002)).   We have previously “underscore[d] the importance of

                                    17
  ***NOT FOR PUBLICATION IN WEST’S HAWAI‘I REPORTS AND PACIFIC REPORTER***


the need factor[.]”     State v. Clark, 83 Hawai‘i 289, 303, 926

P.2d 194, 208 (1996) (citation omitted).         In this case, the

State’s need was scant and alternative proof highly efficacious

because Bautista testified directly to the fact that the prior

bad acts only showed circumstantially:

          [State:] . . . . [D]o you recognize what’s inside that
          brown eyeglass case?
          [Bautista:] Yeah.
          Q. What is that?
          A. It is methamphetamine. It’s dope.
          Q. Methamphetamine?
          A. Yes.
          Q. Okay.
          And who did that belong to?
          A. Junior.
          Q. Junior?
          A. Uh-huh.
          Q. Okay. Now, the day the police came into the house and
          searched the house, was this methamphetamine and this fanny
          back and the brown eyeglass case, was that all belonging to
          Junior?
          A. Uh-huh.
          Q. And how about the money that was found in the photo?
          A. That’s Junior’s.
          . . . .
          Q. And the two IDs there, did one of them belong to you?
          A. Yes. That was my ID, but I kept that one in my drawer
          because I couldn’t use it.
          Q. Okay. So that is a State ID belonging to you?
          A. Yes.
          Q. Did you put it in the fanny pack?
          A. No.
          Q. Did you put drugs in the fanny pack?
          A. No.
          Q. Did you ever go inside the fanny pack?
          A. No.
          Q. After the defendant bought it, did he ever let you
          handle it?
          A. No.

           In addition to Bautista’s direct testimony that the

drugs belonged to Villados, there was also other admissible

circumstantial evidence that Villados knowingly possessed the

drugs.   Bautista testified that she went with Villados when he


                                    18
   ***NOT FOR PUBLICATION IN WEST’S HAWAI‘I REPORTS AND PACIFIC REPORTER***


bought the Maui Built fanny pack and eyeglass case, and the

State introduced a photograph of Villados wearing the Maui Built

fanny pack.    By contrast, the testimony that Villados had

previously had large quantities of methamphetamine in the house

and broke it down into smaller packets only circumstantially

suggests that later-recovered drugs belonged to him.             Therefore,

in light of ample other evidence supporting the inference that

Villados knowingly possessed the drugs, the Rule 404(b) evidence

was “unnecessary overkill[.]”        State v. Austin, 70 Haw. 300,

309, 769 P.2d 1098, 1103 (1989).

            Moreover, the nature of the challenged evidence was

likely to “rouse the jury to overmastering hostility.”             Martin,

146 Hawai‘i at 383-84, 463 P.3d at 1040-41 (citation omitted).

Respectfully, we disagree with the ICA in this case that the

prejudicial effect of evidence “that he was a drug dealer[] was

lessened by the fact that Villados was not charged with a

distribution offense.”      Rather, in our view, that he was not

charged with a distribution offense heightened the risk the jury

would make the impermissible propensity inference because, as

Villados argued, drug dealing is “viewed as reprehensible in the

community at large” and “implicated him in far more sinister

activity than mere possession.” 9         The jury may have made the


      9     One juror submitted a question for Officer Esperanza that, while
ultimately not asked on the grounds that it was irrelevant, at least suggests
that whether Villados was a user or a dealer – and that the former was less

                                     19
   ***NOT FOR PUBLICATION IN WEST’S HAWAI‘I REPORTS AND PACIFIC REPORTER***


improper character inference that, “because [Villados] was a

person of criminal character, it was likely that he committed

the crime for which he was on trial.”         State v. Pinero, 70 Haw.

509, 518, 778 P.2d 704, 711 (1989).         And indeed, because the

prior bad acts were worse in kind than the crime for which he

was tried, the “probability of a hostile reaction against

[Villados]” was greater.       Id.; Behrendt, 124 Hawai‘i at 108, 237

P.3d at 1174 (“[Differences between the prior bad acts and

charged crimes] are relevant considerations which could,

depending on the circumstances, provide a basis for limiting

such evidence or excluding it altogether[.]”); cf. United States

v. Stout, 509 F.3d 796, 803 (6th Cir. 2007) (affirming the

exclusion of prior bad act evidence when “the prior bad acts in

this case were significantly worse than the acts charged”).

           Additionally, during closing arguments, the State

emphasized that Villados was “sophisticated” when it came to

drugs, and that he controlled Bautista’s drug use:

           The way he handled the meth, the way she described it, he
           is sophisticated. He knows what it is. He had scales. He
           knew how to break it down. He knew how to work with it.
           He knew how to package it.
           . . . .
           [Bautista] was under his influence at that time. He was
           . . . in control of the drugs, even in control of how much
           she would receive from him, or drugs at that time.




culpable than the latter – was on the jurors’ minds. The proposed question
was: “Upon what information was the warrant issued? I.E. did the police
believe the defendant was a dealer or was he just seen as a user?”


                                     20
  ***NOT FOR PUBLICATION IN WEST’S HAWAI‘I REPORTS AND PACIFIC REPORTER***


See State v. Gallagher, 146 Hawai‘i 462, 475, 463 P.3d 1119, 1132

(2020) (explaining that the use of the prior bad act evidence

during closing argument “likely exacerbated” the prejudicial

effect).

           Other factors to consider when conducting the Rule 403

balancing test include “the strength of the evidence as to the

commission of the other crime, the similarities between the

crimes, [and] the interval of time that has elapsed between the

crimes[.]”   Behrendt, 124 Hawai‘i at 106, 237 P.3d at 1172

(quoting State v. Renon, 73 Haw. 23, 38, 828 P.2d 1266, 1273

(1992)).   The State did not argue that Bautista must have

possessed the seized methamphetamine because it was the same

methamphetamine that Bautista observed on prior occasions –

rather, the State’s argument was that methamphetamine in the

house had previously belonged to Villados and so it must have on

this occasion, too.     Accordingly, these factors have less

probative value than they might under other circumstances.             Cf.

Gallagher, 146 Hawai‘i at 472, 463 P.3d at 1129 (“[A] close

proximity in time and nature between the prior misconduct and

the charged offense may also increase the likelihood that a jury

will consider the previous conduct to conclude that the

defendant has a propensity for committing such acts, which is a

prohibited inference. . . .      [W]hen the evidence is not offered

for a purpose for which similarity in time and nature is

                                    21
  ***NOT FOR PUBLICATION IN WEST’S HAWAI‘I REPORTS AND PACIFIC REPORTER***


probative, a close unity between the acts potentially weighs

against admitting the evidence when it increases the chances of

unfair prejudice.”).     As above, the prior acts were crucially

different in that they involved conduct consistent with drug

dealing, an offense viewed as more morally culpable than the

mere possession charge for which he was tried.

           The parties have repeatedly pointed to the ICA opinion

in State v. Steger as central to the issues in this case.

Steger also involved a drug raid of a home in which three

people, including the defendant, lived.         114 Hawai‘i at 165, 158

P.3d at 283.    The police found methamphetamine in a common area,

along with a bag containing Steger’s ID and almost $3,000 in

cash.   Id.   Additionally, other drugs, paraphernalia, and a

pistol were found in the kitchen alongside Steger’s cell phone

and laptop.    Id.   Steger was charged with several counts of drug

possession and distribution.      Id. at 164, 158 P.3d at 282.          At

trial, one of Steger’s roommates, Cruz, testified about her

observation of Steger’s drug-related activities during the two-

month period preceding the execution of the search warrant, when

she lived with Steger:

          Among other things, Cruz testified that during this time
          period, she saw Steger package crystal methamphetamine into
          plastic packets and sell crystal methamphetamine out of his
          truck. She also saw quantities of crystal methamphetamine
          in the apartment that were consistent with the
          approximately four ounces seized by the police. Cruz
          testified that Steger obtained crystal methamphetamine and
          Ecstasy through packages sent in the mail. She recounted
          one incident in which Steger, in her presence, opened a

                                    22
  ***NOT FOR PUBLICATION IN WEST’S HAWAI‘I REPORTS AND PACIFIC REPORTER***


           package he had just picked up from the post office. The
           package contained baggies of crystal methamphetamine. Cruz
           further testified that Steger made bongs, used crystal
           methamphetamine and Ecstasy in her presence, and gave her
           illegal drugs to use.

Id. at 171, 158 P.3d at 289.

           The ICA concluded that Cruz’s testimony did not

violate HRE Rule 404(b).      First, the evidence “was directly

relevant to proving Steger’s knowledge and intent with respect

to the drugs found in the apartment,” both because the State

“was required to prove that Steger knowingly possessed at least

one ounce of methamphetamine to establish the [possession]

offense,” and because the State also had to “prove that Steger

intended to distribute at least 25 tablets of Ecstasy[.]”             Id.

at 172, 158 P.3d at 290.      The ICA held that Cruz’s testimony was

probative of whether Steger had the “requisite criminal intent,”

but did not distinguish between the possession and distribution

charges.   Id.   The ICA also held that “the probative value of

Cruz’s testimony regarding Steger’s other drug activities was

not substantially outweighed by the danger of unfair prejudice.”

Id. at 173, 158 P.3d at 291.      In addition to being probative of

Steger’s mens rea, “Steger attempted to place the blame for the

[drugs] on his co-defendant,” the third roommate in the house,

and so the prior bad act evidence “refute[d] his defense that he

was merely present in the apartment[.]”         Id.   The ICA reasoned

that Steger’s portrayal of himself at trial as a drug user in


                                    23
  ***NOT FOR PUBLICATION IN WEST’S HAWAI‘I REPORTS AND PACIFIC REPORTER***


order “to explain how he could be present in an apartment filled

with drugs and yet not be responsible for the distribution

quantities” found therein mitigated any risk of unfair prejudice

from the jury’s general hostility to drug use.          Id.   Finally,

the ICA determined there was “a substantial need for Cruz’s

testimony” because “the other evidence of Steger’s knowledge and

intent was circumstantial[.]”       Id.

            As explained above, we agree with the ICA that prior

bad acts associated with drug dealing may be relevant to prove

the requisite intent both for possession and distribution under

the specific factual circumstances presented by Steger and this

case, in which the State must prove who possessed drugs found in

the common area of a shared home.         However, with respect to the

HRE Rule 403 balancing analysis, the circumstances in this case

are meaningfully different than Steger.         Unlike the defendant in

Steger, Villados was not charged with a drug crime requiring the

intent to distribute, and the State’s need for the evidence here

was not as pronounced as in Steger.        Mere possession often can

be – and in this case was – established using less prejudicial

evidence.    Moreover, Villados, unlike Steger, did not “inject[]

his prior involvement with drugs into the trial by

characterizing himself as a heavy methamphetamine user.”            Id.

Thus, the prejudicial effect of the testimony was far more



                                    24
  ***NOT FOR PUBLICATION IN WEST’S HAWAI‘I REPORTS AND PACIFIC REPORTER***


pronounced in the instant case.       Accordingly, we do not view

Steger as dispositive here.

           Thus, we conclude that the circuit court abused its

discretion when it determined that the probative value

outweighed the prejudicial effect of the testimony that Villados

had retrieved drugs from the fanny pack and given it to Bautista

multiple times, that Bautista saw Villados with an ounce of

methamphetamine at the house, and that Bautista saw him break it

down into smaller plastic packets.        There is “a reasonable

possibility that the error complained of might have contributed

to the conviction.”     Gallagher, 146 Hawai‘i at 481, 463 P.3d at

1138 (quoting State v. Mundon, 121 Hawai‘i 339, 368, 219 P.3d

1126, 1155 (2009)).     Although substantial admissible evidence

supported the key inference that the drugs belonged to Villados,

there is a reasonable possibility that the jury “decide[d] the

case on a basis unrelated to th[e] elements [of the offense]” –

that is, the jury may have convicted Villados based on the

unfairly prejudicial inference that he was a drug dealer and

therefore deserved to be convicted.        Id. at 482, 463 P.3d at

1139.   Villados is therefore entitled to a new trial.

                              V. CONCLUSION

           For the foregoing reasons, the ICA’s January 8, 2021

judgment on appeal is vacated.       The circuit court’s April 15,

2010 judgment of conviction is vacated, and this case is

                                    25
  ***NOT FOR PUBLICATION IN WEST’S HAWAI‘I REPORTS AND PACIFIC REPORTER***


remanded to the circuit court for proceedings consistent with

this opinion.

          DATED: Honolulu, Hawai‘i, August 25, 2021.

Mark M. Murakami and                     /s/ Mark E. Recktenwald
Joanna C. Zeigler
for petitioner                           /s/ Paula A. Nakayama

Mark R. Simonds                          /s/ Sabrina S. McKenna
for respondent
                                         /s/ Michael D. Wilson

                                         /s/ Todd W. Eddins




                                    26